Citation Nr: 0218811	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  02-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active air service from January 1973 to 
May 1994, including service from August 1990 to May 1994 
in support of Operation Dessert Shield/Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Togus, ME, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

In approximately October 2001, copies of VA outpatient 
treatment records dating from September 2000 to October 
2001 were received at the RO.  These medical records 
reflect information which is directly relevant to the 
issue on appeal and to which reference has specifically 
been made by the appellant and his representative in their 
arguments in support of his appeal.  However, this medical 
evidence was not addressed in a supplemental statement of 
the case before the appeal was forwarded to the Board.  
Considerations of due process, therefore, require a remand 
of this appeal so that the RO can review this relevant 
evidence which was initially submitted for its review.  

In addition, it has been contended that a new VA 
examination with alternate diagnostic tests is warranted 
because a VA exercise treadmill test in October 2001 
disclosed a worsening of the service-connected heart 
disability.  In the absence of any significant abnormal 
clinical findings reported on the October 2001 treadmill 
test before the appellant refused to continue with that 
test, it appears at least equally likely that this test 
may instead represent an instance of the appellant's 
failure to cooperate in a medical examination.  Further 
clarification is needed on this point.  

Accordingly, this appeal is remanded to the RO for the 
following further action:  

1.  The RO should request that the 
appellant provide the names and 
addresses of all medical care 
providers, including VA, who have 
treated his service-connected 
cardiovascular disease in or since 
August 1999.  After obtaining any 
necessary releases from the appellant, 
the RO should obtain the relevant 
medical treatment records, particularly 
the March 2000 VA treadmill exercise 
test mentioned in the September 2000 VA 
heart examination, and incorporate them 
into the claims file.  

2.  The RO should then schedule the 
appellant for a comprehensive VA 
cardiovascular examination, including 
all appropriate tests.  The claims file 
must be provided to the examiner for 
review prior to this examination, and 
the examiner must specifically state 
that the claims file has been reviewed.  
As set forth in 38 C.F.R. § 4.104, if a 
laboratory finding of METs by exercise 
testing cannot be done for medical 
reasons, an estimation by the medical 
examiner of the level of activity 
(expressed in METs and supported by 
specific examples) that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope should be provided.  The 
examiner should also specifically 
indicate whether the appellant has 
fully cooperated in all medical tests 
and evaluations.  

3.  The RO should next ensure that all 
duty to notify and duty to assist 
requirements of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) have 
been satisfied.  See, e.g., 
Quartuccio v.Principi, 16 Vet. App. 183 
(2002).  

4.  The RO should next review all of 
the relevant evidence and readjudicate 
the claim seeking an increased rating 
for the service-connected 
cardiovascular disability.  

If the benefit sought is not granted to the appellant's 
satisfaction, the appellant and his representative should 
be furnished an appropriate supplemental statement of the 
case and provided an opportunity to respond.  In 
accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  The appellant need take no further action 
until he is so informed, but he may furnish additional 
evidence and/or argument on the remanded matter while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


